Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 04/29/2022 have been fully considered but they are no persuasive.
The Applicant argues that in regard to claim 1 that the Felber prior art, does not teach the limitation of “the first bonding machine comprising a first ultrasonic transducer, the second bonding machine comprising a second ultrasonic transducer and a power supply.”
In response to this argument, the Examiner directs the applicant’s attention to Felber prior art, which teaches wherein the first bonding machine comprising a first ultrasonic transducer (transducer 25), the second bonding machine (note: the claimed “first bonding machine” and “second bonding machine” is equivalent to the prior art integral bonding machine which operates in two different processing conditions/period/ time interval) comprising a second ultrasonic transducer (transducer 25, note: the claimed “first ultrasonic transducer” and “second ultrasonic transducer” is equivalent to the transducer 25 which operates in two different processing conditions/period/time interval) and a power supply (voltage) (see Felber, Figs.1-2 as shown above, and col.4, lines 1-60).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Felber prior art reference does meet all the limitation in claim 1.
Allowable Subject Matter
Claims 8 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claim is the inclusion of the limitation, along with the other claimed features, “wherein damping the oscillating first ultrasonic transducer at the first tool tip and damping the oscillating second ultrasonic transducer at the second tool tip comprises one of: 
pressing the first tool tip with a first pressing force against a first elastic pad and pressing the second tool tip with a second pressing force identical to the first pressing force against the first elastic pad or against a second elastic pad identically constructed as the first elastic pad; 
pressing the first tool tip with a first pressing force against a first semiconductor chip and pressing the second tool tip with a second pressing force identical to the first pressing force against the first semiconductor chip or against a second semiconductor chip identically constructed as the first semiconductor chip; 4 of 14Application Ser. No.: 16/527,289 Attorney Docket No. 1012-2456 / 2018P50011 US 
clamping the first tool tip using a first clamp and clamping the second tool tip using the first clamp or a second clamp identically constructed as the first clamp; and
immersing the first tool tip into a first fluid and immersing the second tool tip into the first fluid or into a second fluid identical to the first fluid”, as recited in claim 8.
The primary reason for the allowance of the claim19 is the inclusion of the limitation, along with the other claimed features, “wherein the elastic pad comprises, at a temperature of 230C, a hardness of more than 60 shore-A or of more than 16 shore-D”, as recited in claim 19.
The primary reason for the allowance of the claim is the inclusion of the limitation, along with the other claimed features, “wherein the damping device is fluid”, as recited in claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al. (U.S. Pat. No. 5,199,630, hereinafter refer to Felber).
Regarding Claim 1: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine, the first bonding machine comprising a first ultrasonic transducer (transducer 25), the second bonding machine (note: the claimed “first bonding machine” and “second bonding machine” is equivalent to the prior art integral bonding machine which operates in two different processing conditions/period/ time interval) comprising a second ultrasonic transducer (transducer 25, note: the claimed “first ultrasonic transducer” and “second ultrasonic transducer” is equivalent to the transducer 25 which operates in two different processing conditions/period/time interval) and a power supply (voltage) (see Felber, Figs.1-2 as shown below, and col.4, lines 1-60), the method comprising: 

    PNG
    media_image1.png
    468
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    650
    media_image2.png
    Greyscale

damping (driving/initiating the first processing condition/applied) the first ultrasonic transducer (transducer 25) by a first mechanical damping (note: the limitation of “first mechanical damping” is equivalent to mechanical longitudinal vibration of  vibration member 25' due to the result of signal 4) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60);  
providing a first electrical calibration supply (signal 4) to the first ultrasonic transducer (25), the first electrical calibration supply (signal 4) causing the first ultrasonic transducer (25), when it is damped by the first mechanical damping (mechanical longitudinal vibration of  vibration member 25'), to oscillate at a first calibration amplitude (see Felber, Figs.1-2 as shown above and col.4, lines 1-60);
providing a second electrical calibration supply (signal 4’) to the second ultrasonic transducer (25), wherein the second electrical calibration supply (signal 4’) is configured to cause the second ultrasonic transducer (25), when it is damped by a second mechanical damping (mechanical longitudinal vibration of  vibration member 25') identical to the first mechanical damping (mechanical longitudinal vibration of  vibration member 25'), to oscillate at a second calibration amplitude identical to the first calibration amplitude (note: from the statements of “directly and accurately measure the change to the longitudinal vibration caused e.g. by the replacement of the capillary or wear to the latter at the tip of the existing capillary and to correspondingly calibrate the first ultrasonic value with the calculated correction factor,” ordinary skill in the art recognize that the mechanical longitudinal vibration of  vibration member 25' is identical when signal 4 and signal 4’ applied to transducer 25) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60); and 
adapting the second bonding machine to: 
modify (corrected) a second control signal (signal 4’) based on a first electrical parameter of the first electrical calibration supply (signal 4) and on a second electrical parameter of the second electrical calibration supply (signal 4’) in order to generate a modified (corrected) second control signal (see Felber, Figs.1-2 as shown above and col.4, lines 1-60);
provide the modified second control signal to the power supply (voltage) in order to cause the power supply to generate a second electrical supply (second voltage) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60); and 
provide the second electrical supply (second voltage) to the second ultrasonic transducer (25) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60).
Regarding Claim 2: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein: the first electrical parameter is an average of an electrical power of the first electrical calibration supply and the second electrical parameter is an average of an electrical power of the second electrical calibration supply (see Felber, Figs.1-2 as shown above and col.4, lines 1-60); or 2018P50011 1012-2456 31 
the first electrical parameter is an average of a first voltage of the first electrical calibration supply and the second electrical parameter is an average of a second voltage of the second electrical calibration supply (see Felber, Figs.1-2 as shown above and col.4, lines 1-60); or 
the first electrical parameter is a first amplitude of a first voltage of the first electrical calibration supply and the second electrical parameter is a second amplitude of a second voltage of the second electrical calibration supply (see Felber, Figs.1-2 as shown above and col.4, lines 1-60).  
Regarding Claim 3: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein modifying the second control signal based on the first electrical parameter of the first electrical calibration supply and the second electrical parameter of the second electrical calibration supply in order to generate the modified second control signal comprises modifying the second control signal based on a difference between the first electrical parameter of the first electrical calibration supply and the second electrical parameter of the second electrical calibration supply (see Felber, Figs.1-2 as shown above and col.4, lines 1-60).  
Regarding Claim 4: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 3 as above. Felber further teaches wherein the second bonding machine is adapted to generate the modified second control signal such that a difference between 
an electrical parameter of an unmodified second electrical power that the power supply would output to the second ultrasonic transducer if the second control signal instead of the modified second control signal was provided to the power supply (see Felber, Figs.1-2 as shown above and col.4, lines 1-60) and 
an electrical parameter of the second electrical supply is equal to the difference between
the first electrical parameter of the first electrical calibration supply (see Felber, Figs.1-2 as shown above and col.4, lines 1-60) and 
the second electrical parameter of the second electrical calibration supply (see Felber, Figs.1-2 as shown above and col.4, lines 1-60).  
Regarding Claim 7: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein: the first bonding machine comprises a first tool tip (27) distant from the first ultrasonic transducer (25) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60); 
the second bonding machine comprises a second tool tip (27) distant from the second ultrasonic transducer (25) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60); 
damping the oscillating first ultrasonic transducer (25) comprises mechanically damping the oscillating first ultrasonic transducer (25) at the first tool tip (27) (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); and 
damping the oscillating second ultrasonic transducer (25) comprises mechanically damping the oscillating second ultrasonic transducer (25) at the second tool tip (27) (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60).  
Regarding Claim 10: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein damping the oscillating first ultrasonic transducer comprises: 
pressing a first damping element directly against the first ultrasonic transducer or, at a same first distance from a first tool tip (27) of the first bonding machine as the first ultrasonic transducer, against the first bonding tool (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); and 
pressing the first damping element or a second damping element identical to the first damping element directly against the second ultrasonic transducer or, at a same second distance from a second tool tip (27) of the second bonding machine as the second ultrasonic transducer, against the second bonding tool (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60). 
Regarding Claim 11: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein adapting the second bonding machine to store the first electrical parameter and the second electrical parameter or a parameter or a function depending on the first electrical parameter and the second electrical parameter in a memory of the second bonding machine (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); and 
modifying (corrected) the second control signal based on the stored first and second electrical parameters, based on the stored parameter or based on the stored function (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60).  
Regarding Claim 14: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein: the first electrical calibration supply is generated based on a first calibration control signal (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); 
the second electrical calibration supply is generated based on a second calibration control signal identical to the first calibration control signal (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60).  
Regarding Claim 15: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 14 as above. Felber further teaches wherein the second control signal is different from the second calibration control signal (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60). 
Regarding Claim 16: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein the first calibration amplitude and the second calibration amplitude are in a first lateral direction (longitudinal vibration) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. 2014/0209663 A1, hereinafter refer to Song).
Regarding Claim 1: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine, the first bonding machine comprising a first ultrasonic transducer (predefined master curve such as the ultrasonic current/energy, bonding force settings, bond head deformation settings and/or XY table preset vibration amplitude settings/20), the second bonding machine comprising a second ultrasonic transducer (machine curve such as the ultrasonic current/energy, bonding force settings, bond head deformation settings and/or XY table preset vibration amplitude settings/20) and a power supply (ultrasonic energy) (see Song, Figs.1-5 as shown below and ¶ [0020]- ¶ [0024]), the method comprising: 

    PNG
    media_image3.png
    560
    464
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    271
    508
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    313
    833
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    304
    876
    media_image6.png
    Greyscale

damping (driving/moving) the first ultrasonic transducer (20) by a first mechanical damping (13) (see Song, Figs.1-3 as shown above and ¶ [0022]- ¶ [0024]); 
providing a first electrical calibration supply to the first ultrasonic transducer (20), the first electrical calibration supply causing the first ultrasonic transducer (20), when it is damped by the first mechanical damping, to oscillate at a first calibration amplitude (see Song, Figs.1-5 as shown above and ¶ [0020]- ¶ [0024]); 
providing a second electrical calibration supply to the second ultrasonic transducer, wherein the second electrical calibration supply is configured to cause the second ultrasonic transducer, when it is damped by a second mechanical damping (driver/104) identical to the first mechanical damping, to oscillate at a second calibration amplitude identical to the first calibration amplitude (see Song, Figs.1-5 as shown above and ¶ [0020]- ¶ [0024]); and 
adapting the second bonding machine to: 
modify (calibrated) a second control signal based on a first electrical parameter of the first electrical calibration supply and on a second electrical parameter of the second electrical calibration supply in order to generate a modified (calibrated) second control signal (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]);
provide the modified second control signal to the power supply in order to cause the power supply to generate a second electrical supply (see Song, Figs.1-5 as shown above and ¶ [0020]- ¶ [0024]); and 
provide the second electrical supply to the second ultrasonic transducer (see Song, Figs.1-5 as shown above and ¶ [0020]- ¶ [0024]).
Note: it is not clear that the claimed first bonding machine and the second bonding machine is two separate boding machine which operate independently or a single bonding machine which operates in different processing time interval.
If the claimed bonding machine is two separate boding machine, a rejection of claims under 35 U.S.C. 112(b) shown above would be applied because claiming two separate species in a single claim would be indefinite.
For purpose of compact prosecution, “first bonding machine and the second bonding machine” will be treated as if it were a single bonding machine which operates in different processing time interval.
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. 2014/0209663 A1, hereinafter refer to Song) as applied to claim 1 as above, and further in view of Thuerlemann et al. (U.S. 2010/0127599 A1, hereinafter refer to Thuerlemann).
Regarding Claim 5: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as applied to claim 1 above. Song is silent upon explicitly disclosing wherein adapting the second bonding machine to provide the second electrical supply to the second ultrasonic transducer includes:
adapting the second bonding machine to provide a second alternating voltage and a second alternating current to the second ultrasonic transducer, the second alternating current being in phase with the second altemating voltage. 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to oscillate the tip of a capillary which is clamped in the horn in two different directions.
For support see Thuerlemann, which teaches wherein adapting the second bonding machine to provide the second electrical supply to the second ultrasonic transducer includes (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]):
adapting the second bonding machine to provide a second alternating voltage and a second alternating current to the second ultrasonic transducer, the second alternating current being in phase with the second altemating voltage (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Song and Thuerlemann to enable the known processing conditions as taught by Thuerlemann in order to oscillate the tip of a capillary which is clamped in the horn in two different directions (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]).
Regarding Claim 6: Song as modified teaches a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 5 as above. The combination of Song and Thuerlemann further teaches wherein the second alternating voltage and the second alternating current comprise zero crossings at common instants of time (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]).
Regarding Claim 12: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as applied to claim 1 above. Song further teaches wherein: providing the first electrical calibration supply to the first ultrasonic transducer comprises applying a first calibration voltage to the first ultrasonic transducer, the first calibration voltage causing a first calibration current through the first ultrasonic transducer (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]); 
providing the second electrical calibration supply to the second ultrasonic transducer comprises applying a second calibration voltage to the second ultrasonic transducer, the second calibration voltage causing a second calibration current through the second ultrasonic transducer (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]).34
Song is silent upon explicitly disclosing wherein the first calibration voltage and the first calibration current are in phase and comprise common zero-crossings; and 
the second calibration voltage and the second calibration current are in phase and comprise common zero-crossings.  
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to oscillate the tip of a capillary which is clamped in the horn in two different directions.
For support see Thuerlemann, which teaches wherein the first calibration voltage and the first calibration current are in phase and comprise common zero-crossings (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]); and 
the second calibration voltage and the second calibration current are in phase and comprise common zero-crossings (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Song and Thuerlemann to enable the known processing conditions as taught by Thuerlemann in order to oscillate the tip of a capillary which is clamped in the horn in two different directions (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]).
Regarding Claim 13: Song as modified teaches a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 12 as above. The combination of Song and Thuerlemann further teaches wherein: the first calibration voltage comprises a first fundamental frequency in a range from 20 kHz to 120 kHz (125kHz) (see Thuerlemann, Figs.1-4 and ¶ [0032]); and 
the second calibration voltage comprises a second fundamental frequency in a range from 20 kHz to 120 kHz (125kHz) (see Thuerlemann, Figs.1-4 and ¶ [0032]). 
The combination of Song and Thuerlemann further teaches a higher frequency than the claimed invention; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the fundamental frequency in a ranges for first and second transducer operations through routine experimentation and optimization to oscillate the tip of a capillary which is clamped in the horn in two different directions because the fundamental frequency in a ranges for first and second transducer operations is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al. (U.S. Pat. No. 5,199,630, hereinafter refer to Felber) in view of Ichinose et al. (U.S. 2018/0272463 A1, hereinafter refer to Ichinose).
Regarding Claim 17: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine, the first bonding machine comprising a first ultrasonic transducer (transducer 25), a first bonding tool (27), and a first support (55), the second bonding machine (note: the claimed “first bonding machine” and “second bonding machine” is equivalent to the prior art integral bonding machine which operates in two different processing conditions/period/ time interval) comprising a second ultrasonic transducer (transducer 25, note: the claimed “first ultrasonic transducer” and “second ultrasonic transducer” is equivalent to the transducer 25 which operates in two different processing conditions/period/time interval) and a power supply (voltage) (see Felber, Figs.1-2 as shown above, and col.4, lines 1-60), the method comprising: 
damping (driving/initiating the first processing condition/applied) the first ultrasonic transducer (transducer 25) by a first mechanical damping (note: the limitation of “first mechanical damping” is equivalent to mechanical longitudinal vibration of  vibration member 25' due to the result of signal 4) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60);  
providing a first electrical calibration supply (signal 4) to the first ultrasonic transducer (25), the first electrical calibration supply (signal 4) causing the first ultrasonic transducer (25), when it is damped by the first mechanical damping (mechanical longitudinal vibration of  vibration member 25'), to oscillate at a first calibration amplitude (see Felber, Figs.1-2 as shown above and col.4, lines 1-60);
providing a second electrical calibration supply (signal 4’) to the second ultrasonic transducer (25), wherein the second electrical calibration supply (signal 4’) is configured to cause the second ultrasonic transducer (25), when it is damped by a second mechanical damping (mechanical longitudinal vibration of  vibration member 25') identical to the first mechanical damping (mechanical longitudinal vibration of  vibration member 25'), to oscillate at a second calibration amplitude identical to the first calibration amplitude (note: from the statements of “directly and accurately measure the change to the longitudinal vibration caused e.g. by the replacement of the capillary or wear to the latter at the tip of the existing capillary and to correspondingly calibrate the first ultrasonic value with the calculated correction factor,” ordinary skill in the art recognize that the mechanical longitudinal vibration of  vibration member 25' is identical when signal 4 and signal 4’ applied to transducer 25) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60); and 
adapting the second bonding machine to: 
modify (corrected) a second control signal (signal 4’) based on a first electrical parameter of the first electrical calibration supply (signal 4) and on a second electrical parameter of the second electrical calibration supply (signal 4’) in order to generate a modified (corrected) second control signal (see Felber, Figs.1-2 as shown above and col.4, lines 1-60);
provide the modified second control signal to the power supply (voltage) in order to cause the power supply to generate a second electrical supply (second voltage) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60); and 
provide the second electrical supply (second voltage) to the second ultrasonic transducer (25) (see Felber, Figs.1-2 as shown above and col.4, lines 1-60).
Felber is silent upon explicitly disclosing wherein a first bonding tool, a first pressing device, and a first support,
the first mechanical damping including disposing a damping device on a surface of the first support and using the first pressing device to press the first bonding tool against the damping device.
Before effective filing date of the claimed invention the disclosed first mechanical damping were known to include disposing a damping device on a surface of the first support and using the first pressing device to press the first bonding tool against the damping device in order to accurately bonding the lead wire onto the substrate.
For support see Ichinose, which teaches wherein a first bonding tool (4), a first pressing device (20/25/30/35), and a first support (10) (see Ichinose, Figs.1-5 and ¶ [0014]),
the first mechanical damping (mechanical longitudinal vibration along x-direction) including disposing a damping device on a surface of the first support (10) and using the first pressing device (20/25/30/35) to press the first bonding tool (4) against the damping device (see Ichinose, Figs.1-5 and ¶ [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Felber and Ichinose to enable the first mechanical damping (mechanical longitudinal vibration along x-direction) to include disposing a damping device on a surface of the first support (10) and using the first pressing device (20/25/30/35) to press the first bonding tool (4) against the damping device as taught by Ichinose in order to accurately bonding the lead wire onto the substrate (see Ichinose, Figs.1-5 and ¶ [0014]).
Regarding Claim 18: Felber as modified teaches a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 17 as above. The combination of Felber and Ichinose further teaches wherein the damping device is an elastic pad (bonding wire/42) (see Felber, Figs.1-2 as shown above and see Ichinose, Figs.1-5).  
Conclusion
25.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896